United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.N., Appellant
and
DEPARTMENT OF ENERGY, OFFICE OF
HUMAN CAPITAL MANAGEMENT,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alane Tempchin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-603
Issued: July 22, 2014

Oral Argument June 12, 2014

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 17, 2014 appellant filed a timely appeal from an August 16, 2013 decision of
the Office of Workers’ Compensation Programs (OWCP) affirming an overpayment. Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received a
$71,139.86 overpayment of compensation for the period May 3, 1992 to January 26, 2002; and
(2) whether OWCP properly found appellant at fault in the creation of the overpayment, thereby
precluding waiver of recovery.
On appeal, counsel asserts that OWCP did not meet its burden of proof to establish the
fact or amount of the overpayment. Counsel also contends that OWCP erred by relying on the
1

5 U.S.C. § 8101 et seq.

employing establishment’s 2008 spreadsheet and May 20, 2010 explanatory letter in calculating
the overpayment, that OWCP wrongly found overpayments for pay periods in which there were
no time or attendance records, that appellant is not at fault in the creation of the overpayment,
and that OWCP erred by denying waiver.
FACTUAL HISTORY
This case was previously before the Board. By decision and order issued December 4,
2009,2 the Board reversed OWCP’s February 13, 2009 decision finding a $46,325.69
overpayment of compensation for the period April 5, 1992 to August 10, 2002, as appellant
worked more than four hours a day while receiving wage-loss compensation for four hours a day.
OWCP based its overpayment calculations on a 2008 spreadsheet provided by the employing
establishment. The Board found that OWCP failed to establish the fact or amount of the
overpayment. The Board also found that OWCP did not comply with its procedures by
providing a detailed calculation of the amount of the overpayment, that the 2008 spreadsheet did
not have clearly explained column headings, and that the 2008 spreadsheet attributed work hours
to appellant although no time and attendance records existed for specific dates. The Board also
reversed OWCP’s finding that appellant was at fault in creating the overpayment as the fact and
amount of the overpayment were not established. OWCP based its finding of fault in an
April 23, 1992 letter advising appellant to notify OWCP immediately if her hours were increased
or if she received an increase in pay, as “[f]ailure to do so could cause an overpayment.”
Appellant was also instructed to return a check for total disability compensation for the period
February 10 to April 4, 1992 as she returned to work on February 10, 1992. The facts of the case
as set forth in the Board’s decision are incorporated by reference.
In an April 8, 2010 letter, OWCP requested that the employing establishment explain the
2008 spreadsheet and other time and attendance records previously provided, within 20 days.
The employing establishment responded by May 20, 2010 letter, noting that the specialists who
prepared the 2008 spreadsheet were no longer employed, so a complete explanation was no
longer possible. It explained the column headings and annotations as follows: “REG” denoted
“regular time (paid by the agency);” “162” denoted “worker’s comp[ensation] not compensated
by agency;” “TOTAL PROOF” denoted “total of hours for that day;” “note … appear[ed] to
mean that [appellant] was paid by FECA and not compensated by the agency.”
By notice dated November 18, 2010, OWCP advised appellant of its preliminary
determination of a $63,063.83 overpayment of compensation from May 3, 1992 to
January 26, 2002 for which it found her at fault. It noted that it based its determination on the
2008 employing establishment spreadsheet.
Appellant requested a hearing, held on April 26, 2011. At the hearing, counsel contended
that OWCP did not provide a clear basis for the fact or amount of the overpayment, particularly
in light of the May, 20, 2010 employing establishment letter acknowledging that the 2008
spreadsheet on which the overpayment was based could not be fully interpreted.

2

Docket No. 09-1710 (issued December 4, 2009).

2

By decision dated August 25, 2011, an OWCP hearing representative vacated the
November 18, 2010 preliminary finding of overpayment and remanded the case to OWCP for
further development. The hearing representative found that: “[S]ufficient reference to errors
and/or miscalculations from 1992 to 1994 have been identified to question [OWCP’s] calculation
of the overpayment amount of the entire period and require additional review, (re-)calculation,
explanation and/or clarification prior to further consideration of the overpayment or issues of
fault and waiver on appeal.” The hearing representative directed OWCP to provide a “clear
explanation of the overpayment calculation correcting and/or explaining the number of hours
worked/paid by the agency and the amount of hours for wage loss that the claimant is entitled to
for each pay period of the identified overpayment period. [OWCP] must show the calculations
of [appellant’s] entitlement for each period to ensure that the record is correct in determining the
overpayment amount.”
By notice dated January 31, 2013, OWCP advised appellant of its preliminary finding of
a $71,139.65 overpayment of compensation for the period May 3, 1992 to January 26, 2002,
based on the 2008 employing establishment spreadsheet.
Appellant requested a hearing, held on June 28, 2013. At the hearing, counsel asserted
that the January 31, 2013 notice did not explain the calculation of the alleged overpayment, that
time and attendance records differed for 20 pay periods from the 2010 decisions, and no new
documents were provided regarding the 33 pay periods from which time and attendance records
were missing. Appellant provided financial information.
In an August 16, 2013 decision, an OWCP hearing representative finalized the
January 21, 2013 preliminary notice, finding a $71,139.65 overpayment for the period May 3,
1992 to January 26, 2002. She found that appellant was at fault in creating the overpayment as
she knew or should have known she was not entitled to receive four hours a day of wage-loss
compensation while working more than the remaining four hours a day. The hearing
representative noted that the paper checks appellant received at her home noted the period
covered. She directed recovery by deducting $500.00 a month from appellant’s continuing
compensation payments, based on the financial information provided by appellant.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.3 Section 8129(a) of FECA provides, in pertinent part, that when “an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.”4

3

5 U.S.C. § 8102(a).

4

Id. at § 8129(a).

3

OWCP procedures state that the preliminary notice of overpayment must clearly set forth
the reason why the overpayment occurred and contain a clearly written explanation as to how the
overpayment was calculated.5
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a lumbar injury in 1984 requiring two fusion
surgeries. On February 10, 1992 she returned to work for four hours a day and received wageloss compensation for four hours a day. Appellant continued to work this schedule through
August 2005.
In its August 16, 2013 decision, OWCP found a $71,139.65 overpayment of
compensation for the period May 3, 1992 to January 26, 2002. This overpayment was based on
the finding that the 2008 employing establishment spreadsheet established that appellant worked
more than four hours a day while receiving wage-loss compensation for four hours a day on
specified dates during this period. The Board finds, however, that the 2008 spreadsheet of record
regarding appellant’s earnings during the period at issue, establishes an overpayment of only 65
hours.
In reviewing the 2008 spreadsheet, the Board applies the column heading and code
explanations contained in the employing establishment’s May 20, 2010 letter. The column
heading “TOTAL PROOF” indicates the total number of hours for which appellant received
wages (listed in the “REG” column) and FECA compensation (listed in the “162” column).
Thus, a day on which an overpayment occurred would necessarily list more than eight hours in
the “TOTAL PROOF” column. On days when “TOTAL PROOF” did not exceed eight hours,
no overpayment could have occurred. On that basis, the May 13, 2008 employing establishment
spreadsheet establishes that appellant was overpaid for a total of 65 hours on the following dates
as she received wage-loss compensation although she worked a full eight-hour day:
DATE
6/29/92
6/30/92
7/1/92
7/2/92
7/6/92
7/7/92
7/8/92
7/9/92
7/10/92
9/8/92
9/9/92
2/8/93
2/9/93
2/12/93

REG 162
8.00 4.00
8.00 4.00
8.00 2.00
8.00 3.00
8.00 2.00
8.00 4.00
8.00 1.00
8.00 8.00
8.00 4.00
8.00 5.00
8.00 5.00
8.00 2.00
8.00 3.00
8.00 1.00

5

TOTAL PROOF
12.00
12.00
10.00
11.00
10.00
12.00
9.00
16.00
12.00
13.00 (code “note”)
13.00 (code “note”)
10.00
11.00
9.00

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.4a
(June 2009).

4

2/16/93
2/17/93
2/18/93
2/19/93

8.00
8.00
8.00
8.00

4.00
4.00
1.00
8.00

12.00
12.00
9.00
16.00

For all workdays other than those listed above, the “TOTAL PROOF” column did not
exceed eight hours. Therefore, the Board finds that OWCP did not meet its burden of proof to
establish an overpayment for the other dates listed during the period May 3, 1992 to
January 26, 2002.
Additionally, the 2008 spreadsheet shows missing time and attendance data for the dates
November 29, 1993, May 2, 1994, May 15, 1995, March 16 and 30, 1998, March 29, April 26,
May 24, October 11 and December 20, 1999, January 17, 31 and February 28, 2000. To
calculate the alleged overpayment for those dates, OWCP relied on the employing
establishment’s estimates rather than accurate time and attendance records. These unproven
estimates are insufficient to establish the fact or amount of overpayment for these dates.
The 2008 spreadsheet indicates that, from June 2 to September 9, 1992, appellant’s
hourly pay rate was $21.72. For the period February 8 to 19, 1993, her hourly pay rate was
$22.53. As the evidence establishes that appellant was overpaid for 65 hours during the period
June 29, 1992 to February 19, 1993, the actual amount of the overpayment is considerably less
than the $71,139.86 amount found by OWCP. Therefore, the case will be remanded to OWCP
for additional development. On return of the case, OWCP shall calculate the amount of the
overpayment for the dates June 29 and 30, July 1, 2, 6, 7, 8, 9, 10, September 8 and 9, 1992 and
February 8, 9, 12, 16, 17, 18 and 19, 1993. It shall then issue an appropriate decision in the case.
On appeal, counsel asserts that OWCP did not meet its burden of proof in establishing the
fact or amount of the overpayment. Counsel also contends that OWCP erred by relying on the
employing establishment’s 2008 spreadsheet and May 20, 2010 letter in calculating the
overpayment, and that OWCP wrongly found overpayments for pay periods in which there were
no time or attendance records. The Board finds that the record establishes that appellant was
overpaid 65 hours of compensation during the period June 29, 1992 to February 19, 1993.
LEGAL PRECEDENT -- ISSUE 2
An individual who is found at fault in either accepting or creating an overpayment is not
eligible for a waiver of recovery of overpayment.6 A benefits recipient will be at fault if the
individual: (1) made an incorrect statement as to a material fact which he or she knew or should
have known to be incorrect; (2) failed to provide information which he or she knew or should
have known to be material; or (3) accepted a payment which he or she knew or should have

6

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.423(a) and 10.434.

5

known to be incorrect.7 No waiver of an overpayment is possible if the claimant is at fault in
creating the overpayment.8
With respect to whether an individual is without fault, section 10.433(b) of OWCP’s
regulations provide that whether or not OWCP determines that an individual was at fault with
respect to creation of an overpayment depends on the circumstances surrounding the
overpayment. The degree of care expected may vary with the complexity of those circumstances
and the individual’s capacity to realize that he or she is being overpaid.9
Section 10.430(a) of OWCP’s regulations advise that OWCP includes on each periodic
check a clear indication of the period for which payment is being made. A form is sent to the
recipient with each supplemental check which states the period for which payment is being
made. Section 10.430(b) notes that, by these means, OWCP puts the recipient on notice that a
payment was made and the amount of the payment.10
ANALYSIS -- ISSUE 2
OWCP applied the third standard in this case, finding that appellant accepted
compensation payments that she knew or should have known were incorrect. Appellant accepted
compensation payments for intermittent periods from June 29, 1992 to February 19, 1993 while
working a full eight-hour day.
OWCP advised appellant by April 23, 1992 letter of her obligation to advise it
immediately if she worked more than four hours a day or if her pay increased. It explained that
failure to do so could cause an overpayment. OWCP also instructed appellant to return a check
issued after she had returned to work. This establishes that she knew or should have known that
she was not entitled to accept wage-loss compensation while working full time. As appellant did
not return the relevant checks for the period June 29, 1992 to February 19, 1993, OWCP
properly found her at fault in creation of the overpayment. As she was at fault under the third
standard as set forth above, the overpayment may not be waived.

7

20 C.F.R. § 10.433(a).

8

Gregg B. Manston, 45 ECAB 344 (1994).

9

20 C.F.R. § 10.433(b).

10

R.W., Docket No. 13-1285 (issued November 13, 2013); 20 C.F.R. § 10.430.

6

On appeal, counsel contends that appellant is not at fault in creation of the overpayment,
and that OWCP erred by denying waiver. The Board finds that appellant was at fault in creating
the 65-hour overpayment. Therefore, OWCP properly found that waiver of recovery is not
possible in this case.11
CONCLUSION
The Board finds that OWCP has met its burden of proof in establishing that appellant was
overpaid for 65 hours during the period June 29, 1992 to February 19, 1993. The Board further
finds that the case is not in posture regarding the amount of the overpayment. The Board further
finds that appellant was at fault in creation of the 65-hour overpayment and that the overpayment
is therefore not subject to waiver.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated and finalized August 16, 2013 is affirmed in part regarding the
fact of overpayment and fault, and is set aside in part regarding the amount of the overpayment.
The case is remanded to OWCP for additional development consistent with this decision.
Issued: July 22, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board
11

With respect to the recovery of the overpayment, the Board’s jurisdiction is limited to those cases where
OWCP seeks recovery from continuing compensation benefits. D.R., 59 ECAB 148 (2007); Miguel A. Muniz, 54
ECAB 217 (2002). Therefore, the Board does not have jurisdiction over the method of recovery issue in this case.
Lorenzo Rodriguez, 51 ECAB 295 (2000); 20 C.F.R. § 10.441.

7

